DETAILED ACTION
This action is responsive to the after final amendment filed 02/09/2021 and subsequent supplemental amendment filed 02/24/2021. Please note that two supplemental amendments were filed 02/24/2021; the version of the claims wherein claims 21-22 are amended to remove the limitation, “the contacting device comprises a radially outward annular portion and,” is entered, while the version of the claims not showing these amendments is not entered. An annotated version of the approved claim set for allowance is present in the attachments to this communication for reference.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-15, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Schwarz (US 2017/0333115) in view of Olbertz (US 7587244) discloses all the claimed limitations (see Final Rejection mailed 12/18/2020) except for a resilient tongue extent, from the radially outward annular portion to one of the contact faces, that is parallel to a plane orthogonal to a longitudinal axis of the electrically conductive transmission device arranged in the intended position in the recess, in regards to independent claims 1 and 12. In regards to independent claim 23, Schwarz in view of Olbertz also does not disclose each of the resilient tongues includes a resilient portion extending radially inwardly and circumferentially, with a resilient portion extent from an annular portion joining region to the contact faces, whereby each of the plurality of contact faces is a free end circumferentially offset from its associated annular portion joining region; and a plane orthogonal to a longitudinal axis of the electrically conductive transmission device, arranged in the intended position in the recess the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792